A majority of the qualified electors residing in the Forest Hill Consolidated School Specified Area in Hinds County presented to the Board of Supervisors of the County a petition praying an order or orders for the issuance of the bonds of the Specified Area for the purposes hereinafter mentioned. The Board by proper order adjudged that the petition was signed by more than a majority of the qualified electors, and in all other respects adjudged all that the statutes required in that behalf and ordered the issuance of the bonds. The petition did not pray for an election and none was ordered, in which connection it may be added that in the argument it was asserted without dispute that the petition was assigned by more than eighty per cent of those qualified to sign it.
Objections had been filed by four of the qualified electors, who appealed from the order of the Board and the orders having been affirmed by the circuit court the four objectors have appealed to this Court.
A preliminary motion has been made to dismiss the appeal which we pretermit and proceed at once to the merits. Two points of objection and two only are argued here by appellants, and the first is that the bonds cannot be validly issued without an election.
The only statute which specifically provides for the creation of a "specified area" is Sec. 4341, Code 1942, and this for counties wherein "all of the territory outside of a municipal separate school district is embraced in a specified consolidated school district and includes *Page 72 
parts of five supervisors' districts." In short the specified areas are for counties wherein what is called the unit system prevails. Such a county is the county of Hinds.
The statute further provides that "such area shall be a unit for the issuance of bonds and all provisions of this section and all other provisions of law with reference to the issuance of payment of bonds . . . and all other provisions in connection therewith applying to . . . consolidated school districts shall apply to such `specified areas.'"
Among the other provisions of law with reference to the issuance of bonds for consolidated school districts are Secs. 4342 and 6370, Code 1942, which by the provisions quoted in the foregoing paragraph are written into and become a part of Sec. 4341. Section 4342 deals with a case wherein the petition is by 20% of the qualified electors, while Sec. 6370 is addressed to a case where the petition is by a majority. Sec. 6370 reads as follows: "On petition of the majority of the qualified electors residing in any consolidated school district, the board of supervisors may issue bonds for such consolidated school district in the manner provided for by law, to erect, repair, and equip school buildings, teachers' homes, school barns, transportation vehicles, and for purchasing lands for schools; provided, the bond issue for other purposes on the property of said school district shall not be included in calculating the limit on the amount to be issued for the purposes herein provided, but only such bonds as may be issued for said district as a separate taxing unit shall be counted in calculating the limit of the amount, and the provisions of this act shall extend to and include county line consolidated school districts. The trustees of the school shall have authority to expend the proceeds of bonds for the aforesaid purposes and such funds shall be disbursed on pay certificates issued by the county superintendent on the order of said trustees." *Page 73 
Under this section it was expressly held that when a petition, sufficient in all other respects, is presented by a majority of the qualified electors of the consolidated district, no election is necessary. Orange Grove Consol. School Dist., 187 Miss. 373,193 So. 6. It was argued in that case, as here, that under what is now Section 4342, Code of 1942, an election is mandatory, to which the district replied that if such a construction were adopted then it amounted to striking out from the statutes Sec. 6370 as being "a vain and useless enactment," and it may be added that it would strike from Section 4341, Code 1942, the quoted provisions as the application of all other provisions of law with references to the issuance of bonds for consolidated school districts.
(Hn 1) Undoubtedly the cited Sections 4341, 4342 and 6370, Code 1942, are in pari materia and we may here appropriately quote from our cases as follows: "Since these statutes deal with the same subject, there must be applied the well-established rule that statutes in pari materia, although in apparent conflict, should, so far as reasonably possible, be construed in harmony with each other so as to give force and effect to each." Greaves v. Hinds County, 166 Miss. 89, 98, 145 So. 900, 901. "It is a familiar rule of statutory construction that, (Hn 2) when several different sections of a Code deal with the same subject-matter, these sections are to be so interpreted that they shall harmonize not only with each other, so that each shall stand with as full effect as possible consistently with the other related sections, but they shall each be made to fit into the general and dominant policy of the particular system of which they are a part." Choctaw County v. Tennison, 161 Miss. 66, 74,134 So. 900, 901. "In construing statutes, the court looks to the entire legislation upon the subject, and determines the policy of the Legislature from a consideration of all the statutes together." Hollandale Ice Co. v. Board of Sup'rs, 171 Miss. 515, 522, 157 So. 689, 690. *Page 74
(Hn 3) The dominant policy of these statutes is that no such bonds shall be issued without the consent of the majority of the qualified electors. If the proceedings are initiated upon a petition of 20 per cent of the qualified electors, but less than a majority of all, an election will be necessary to determine the will of the majority, but if initiated on the petition of the majority, then, as said in the Orange Grove case, supra [187 Miss. 373, 193 So. 7], "it shall not be necessary to incur the expense and delay in having them repeat at the polls what they have already expressed in their majority petition." We are not authorized to strike Sec. 6370 from the Code as appellants in effect insist but must allow it to stand, and as the present case is within it, appellants' first point is not well taken.
Appellants' second point is that the purposes for which the bonds are sought to be issued are broader than the purposes allowed by statute, and that since the petitioners may not have been willing to the issue unless the additional features were to be taken care of, there is for that reason no valid petition.
Under Section 4341, Code 1942, the authorized purposes are for "constructing school buildings and teachers' homes, and equipping said school buildings and teachers' homes." Under Sec. 6370, Code 1942, the purposes are "to erect, repair, and equip school buildings, teachers' homes . . ." The petition recites that the purposes are "to construct, erect and equip a new school building; to move, relocate, make alterations and additions to the existing principal's residence and to move, relocate, make alterations and additions to the church building located on the school property and now being used as a school building."
Many cases on the point are annotated in 124 A.L.R. pages 883-889 by which it is seen that generally they fall into two classes, (1) those that give a strict construction to the statutes, and (2) those that construe them broadly or liberally. Our state has been aligned with *Page 75 
the latter group by Weston v. Hancock County, 98 Miss. 800, 54 So. 307, wherein it was held that (Hn 4) the terms used in such statutes as respects the purposes for which the bonds may be issued are to be construed in their most comprehensive sense, and thus that the statute allowing bonds to be issued for constructing roads included also the maintenance and betterment of roads already in existence. In brief if the purposes to be accomplished are within the purposes specified by the statute they are within the statute. Applying that principle the quoted statutes, or either of them, would comprehend what the petition prayed to be done by the issuance, as to which there is no ambiguity in the petition. We concur in cases such as Cotter v. Joint School Dist. 164 Wis. 13, 158 N.W. 80, and Beauchamp v. Consolidated School Dist., 297 Mo. 64, 247 S.W. 1004.
Appellants' second point is not maintainable and the judgment of the circuit court will be affirmed.
Affirmed.